Per Curiam. Appellee was the owner of two horses which one Charles H. Tipton, a constable, took away from his premises, and appellee never saw them again. Ho legal justification was offered for such taking. Appellant was sued for having aided Tipton in this wrong done to appellee, and upon the trial a jury returned a verdict against appellant for $325, upon which judgment was rendered. The whole controversy was as to whether appellant by his acts in the premises had jnade himself liable to appellee for the unlawful taking. We have carefully read the evidence and think it clearly warranted the verdict. Appellant criticizes appellee’s instructions because the words, “ aided, abetted and assisted,” as used in the instructions, were not qualified by the court, and referring to eertain facts proved, asks; “Do such acts constitute “aid” in a legal sense, to Tipton, in the doing of the alleged tort %35 'Whether they did or not was a question of fact for the jury. We think the objection untenable and the judgment of the Circuit Court will be affirmed. Judgment affirmed,